DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 15-17, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over TSENG; LING-YUAN et al. (US 20080252556 A1) in view of Reiss; Addie et al. (US 20160080717 A1)
Regarding claim 1, Tseng teaches, 
A method (¶title, “3D imaging system”) comprising:
obtaining a plurality of texture images of a scene, (¶21 and 16, “series of picture frames will be captured” of an object) each texture image having a different respective focal distance; (¶21 and Fig. 1, “time 1, t(1), the frame at focal length t(1) is captured; this process will be continued until t(n)” such that image frames are centered around focal lengths) and 
for each texture image, (¶51, “picture with focused image”) generating a focal plane image (¶50, “DCU” will reconfigure “3D image data” into three group images with different focal lengths) by (i) determining a corresponding focal weight (¶50 and Fig. 6, “3D image data was flowing in DCU” reconfigured into “three groups” such that “image with focal length” are determined with “nearest distance used for “D3”, “focal length for target distance” used for “D1”, and focal distance in “the middle” for “D2” as depicted in Fig. 6”) for each of a plurality of pixels of the texture image, (¶50, 40 and 37,”3D image data was flowing in DCU” such that “different frame will have the different focus” by “pixel shift on display substrate” based on the same “pixel map”) wherein the focal weight represents an amount by which the pixel is in focus, (¶60, “images from the far distance to the near distance, the image pixel position changes caused by different focal depth”) 
	But does not teach,
(ii) multiplying a pixel value of each of the plurality of pixels by the corresponding focal weight. 
	However, Reiss teaches additionally, 
(ii) multiplying a pixel value (¶67, “each point (e.g., pixel, particle, etc.)”) of each of the plurality of pixels (¶43, “pixels of a regular 2D image”) by the corresponding focal weight. (¶67, “the depth value of each point (e.g., pixel, particle, etc.) in the 3D layer is multiplied by the 0.1 depth factor”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D imaging of Tseng with the 3D modeling of Reiss which multiplies a pixel by a depth value which effects the visible state of the 3D content. This allows for control of the appearance of a layer, where the pixel data appears farther back or pushed front. 

Regarding claim 2, Tseng with Reiss teaches the limitation of claim 1, 
	Tseng teaches additionally, 
displaying the focal plane images at the respective focal distance thereof in a multi-focal-plane display. (¶48 and 56, “Three LCD display substrates are used to construct the 3D display” used to display a “3D image with different focal depth”)

Regarding claim 3, Tseng with Reiss teaches the limitations of claim 2,
	Tseng teaches additionally, 
focal plane images are displayed substantially simultaneously. (¶60, “time division multiplexing techniques to display the images from the far distance to the near distance, the image pixel position changes caused by different focal depth will give the visual impact as the 3D image”)

Regarding claim 4, Tseng with Reiss teaches the limitations of claim 1,
	Tseng teaches additionally, 
the amount by which a pixel in a texture image is in focus (¶51, 3D image data configured into three groups such that “picture with focused image” is defined and displayed in “2D format”) is determined based at least in part on a depth value corresponding to the pixel. (¶41 and 40, “2D image with image shift (targeted object), at the same plan but with some depth” which is represented by a “pixel shift on display substrate”) 

Regarding claim 5, Tseng with Reiss teaches the limitations of claim 1,
	Reiss teaches additionally, 
obtaining a corresponding depth map (¶43, “3D model” represented by “range image” of 3D points) for each texture image, (¶43 and 64, range image that associates “depth for pixels of a regular 2D image” such that “relative position of the 2D layer and the 3D layer can be synchronized with the depth changes”) wherein the focal weights (¶67, “depth factor”) for the pixels in the texture image (¶67, “depth value of each point (e.g., pixel, particle, etc.) in the 3D layer is multiplied by the 0.1 depth factor”) are determined based on the depth map. (¶61, “depth value of each display point in the 3D layer can set by its original depth value in the 3D video stream as adjusted by a current depth adjustment factor”) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D imaging of Tseng with the 3D modeling of Reiss which synchronizes the 2D layer with the 3D layer. This allows for control of the accentuation of depth. 

Regarding claim 6, Tseng with Reiss teaches the limitations of claim 5,
	Reiss teaches additionally,
focal weight (¶67, “depth factor” also known as a “depth adjustment factor”) of each pixel in a texture image (¶67 and 61, “each point (e.g., pixel, particle, etc.)” multiplied by the depth factor such that “depth of the content of the 3D layer can be moderated”) is determined based at least in part on a difference (¶61, select depth from “minimal depth to full depth”) between the focal distance of the texture image that includes the pixel (¶61, “original depth value in the 3D video stream” of the display point “in its initial appearance”) and a depth value of the pixel in the corresponding depth map. (¶61 and 67, “user can select the level of depth in the 3D layer and upon selection, the layers effects module 60 can be adapted to control the rate of changes that are imparted by the various layer effects” onto the “depth value of each display point” such as “depth factor is 0.1”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D imaging of Tseng with the 3D modeling of Reiss which multiplies a pixel by a depth value which effects the visible state of the 3D content. This allows for control of the appearance of a layer, where the pixel data appears farther back or pushed front. 

Regarding claim 15, it is the system claim of method claim 1. 
	Tseng teaches additionally, 
A system comprising a processor and a non-transitory computer-readable medium operative to perform a method: (¶23 and Fig. 1, “IPU--image processing unit. It's a microcomputer based module to handle the necessary image perfection, editing, remarking, storing.”)
	Refer to rejection of claim 1 to disclose the additional limitations of claim 15.

Regarding claim 16, dependent on claim 15, it is the system claim of method claim 4, dependent on claim 1. Refer to rejection of claim 4 to teach rejection of claim 16. 
	
Regarding claim 17, dependent on claim 16, it is the system claim of method claim 5, dependent on claim 1. Refer to rejection of claim 5 to teach rejection of claim 17. 

Regarding claim 19, it is the method claim similar to the combination of claims 1, claim 5, dependent on claim 1, and claim 6, dependent on claim 5. Refer to rejection of claim 1, 5, and 6 to understand rejection of claim 19. 

Regarding claim 20, dependent on claim 19, it is the method limitation similar to claim 2, dependent on claim 1. Refer to rejection of claim 2 to teach the rejection of claim 20. 

Claim(s) 7-8 rejected under 35 U.S.C. 103 as being unpatentable over TSENG; LING-YUAN et al. (US 20080252556 A1) in view of Reiss; Addie et al. (US 20160080717 A1) in view of RYAN; PATRICK (US 20180115700 A1)
Regarding claim 7, Tseng with Reiss teaches the limitation of claim 5,
	But does not explicitly teach the limitation of claim 7,
	However, Ryan teaches additionally, 
depth map for each texture image (¶51, “geometry features (e.g., texture may be mapped to geometry)”) is captured at the focal distance of the corresponding texture image. (¶56 and 51, “focal distance” which represents “optimal scanning distance for one or more sensors performing the scan” such that “Scan translator 214 can also determine attribute features, each of which it may associate with one or more of the geometry features (e.g., texture may be mapped to geometry)”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D imaging of Tseng with the 3D modeling of Reiss with the texture mapping of Ryan which maps textures to geometry. This converts environmental features to digital representations in a manner that requires less power and with less computation.   

Regarding claim 8, Tseng with Reiss teaches the limitations of claim 5,
	Tseng teaches additionally, 
 obtaining a plurality of texture images comprises capturing each of the plurality of texture images at the respective focal distance; (¶16, “Each frame is captured at a different distance with different focal length, or the so-called "focal depth map" (FDM).”)
But does not explicitly teach, 
obtaining a corresponding depth map comprises capturing each depth map of the scene focused at the respective focal distance.
	However, Ryan teaches additionally, 
obtaining a corresponding depth map (¶51, “geometry features (e.g., texture may be mapped to geometry)”) comprises capturing each depth map of the scene focused at the respective focal distance. (¶56 and 51, “focal distance” which represents “optimal scanning distance for one or more sensors performing the scan” such that “Scan translator 214 can also determine attribute features, each of which it may associate with one or more of the geometry features (e.g., texture may be mapped to geometry)”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D imaging of Tseng with the 3D modeling of Reiss with the texture mapping of Ryan which maps textures to geometry. This converts environmental features to digital representations in a manner that requires less power and with less computation.   

Claim(s) 9-10 rejected under 35 U.S.C. 103 as being unpatentable over TSENG; LING-YUAN et al. (US 20080252556 A1) in view of Reiss; Addie et al. (US 20160080717 A1) in view of YOKOKAWA; Masatoshi et al. (US 20200007760 A1)
Regarding claim 9, Tseng with Reiss teaches the limitation of claim 1,
	But does not explicitly disclose the additional limitation of claim 9,
	However, Yokokawa teaches additionally, 
focal weight wi(x,y) (¶165, “Weight of the pixel value”) of a pixel in texture image i (¶165 and fig. 11, divided pixel image “Pic1” with AF position as depicted in Fig. 11) is determined as a function of a depth zi(x,y) of the pixel, (¶165, “depth of the AF position or a region at a depth close to this depth”) such that wi(x,y) = wi[zi(x,y)]. (¶165, “weight of the pixel value of the divided pixel image is raised at the focal point located in a region identical to a depth of the AF position or a region at a depth close to this depth”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D imaging of Tseng with the 3D modeling of Reiss with the weighting of Yokokawa which is based on the focal point being located at a depth of the auto focus position. This provides for an appropriate blending position point determination onto the auto focusing position.  

Regarding claim 10, Tseng with Reiss with Yokokawa teaches the limitation of claim 9,
	Yokokawa teaches additionally, 
w[zi(x,y)] has a maximum value when zi(x,y) is substantially equal to the focal distance of the texture image i. (¶165 and Fig. 11, “ weight of the pixel value of the divided pixel image is raised at the focal point located in a region identical to a depth of the AF position or a region at a depth close to this depth” of the image “Pic1” as depicted in Fig. 11)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D imaging of Tseng with the 3D modeling of Reiss with the weighting of Yokokawa which is based on the focal point being located at a depth of the auto focus position. This provides for an appropriate blending position point determination onto the auto focusing position.  

Claim(s) 11 rejected under 35 U.S.C. 103 as being unpatentable over TSENG; LING-YUAN et al. (US 20080252556 A1) in view of Reiss; Addie et al. (US 20160080717 A1) in view of Sasaki; Takashi (US 20180259743 A1)
Regarding claim 11, Tseng with Reiss teaches the limitation of claim 1,
	But does not explicitly disclose the additional limitation of claim 11,
	However, Sasaki teaches additionally, 
amount by which a pixel in a texture image is in focus (¶42, “302 calculates a defocus amount for each target pixel position” using the “A image and the B image”) is determined based at least in part on a defocus map generated from the texture image. (¶42, “defocus map generating unit (hereinafter, simply referred to as a “map generating unit” 302 calculates a defocus amount for each target pixel position” such that defocus amount is information related to “the distance distribution of the object, and represent the value of the defocus map data”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D imaging of Tseng with the 3D modeling of Reiss with the map generation of Sasaki which generates a defocus map. The defocus map can represent spatial distribution of defocused areas where low exposure occurred. 


Claim(s) 12-13, 18 rejected under 35 U.S.C. 103 as being unpatentable over TSENG; LING-YUAN et al. (US 20080252556 A1) in view of Reiss; Addie et al. (US 20160080717 A1) in view of Das; Sujata (US 20170127046 A1)
Regarding claim 12, Tseng with Reiss teaches the limitation of claim 1,
	But does not explicitly disclose the additional limitation of claim 12,
	However, Das teaches additionally, 
Generating a virtual viewpoint by shifting (¶97, “pixels are shifted horizontally between left and right images”) at least one of the focal plane images by an amount inversely proportional to the display focal distance of the respective focal plane image. (¶63 and 97, “applying depth associated with the plane having the fit to the at least one area to shift pixels in the two-dimensional image” by “shifting inversely proportional to the depth of the pixel from the viewer”) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D imaging of Tseng with the 3D modeling of Reiss with the depth correction of Das which shifts images based on the proportionality of the depth of the pixel from the viewer. This allows for producing a complete stereo image pair. 

Regarding claim 13, Tseng with Reiss with Das teaches the limitation of claim 12,
	Das teaches additionally, 
displaying the generated virtual viewpoint as one of a stereo pair of viewpoints. (¶97, “apply the depth of the planes or masks to the areas in the image to produce a stereoscopic image, e.g., anaglyph, or stereoscopic image pair for display on visual output 120 by viewer 170”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D imaging of Tseng with the 3D modeling of Reiss with the depth correction of Das which shifts images based on the proportionality of the depth of the pixel from the viewer. This allows for producing a complete stereo image pair. 

Regarding claim 18, dependent on claim 15, it is the system claim of method claim 12, dependent on claim 1. Refer to rejection of claim 12 to teach rejection of claim 18. 

Claim(s) 14 rejected under 35 U.S.C. 103 as being unpatentable over TSENG; LING-YUAN et al. (US 20080252556 A1) in view of Reiss; Addie et al. (US 20160080717 A1) in view of Das; Sujata (US 20170127046 A1) in view of Kroon; Bart (US 20140118509 A1)
Regarding claim 14, Tseng with Reiss with Das teaches the limitation of claim 12,
	But does not explicitly disclose the additional limitation of claim 14,
	However, Kroon teaches additionally, 
displaying the generated virtual viewpoint in response to viewer head motion to emulate motion parallax. (¶96 and 99, “user moves his head, the presented images follow this movement to provide a motion parallax effect and a natural 3D experience” such that rendering viewpoint “changes continuously to follow the viewer's head movements”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 3D imaging of Tseng with the 3D modeling of Reiss with the depth correction of Das with the display rendering viewpoint of Kroon which follows the movement of a user’s head. This allows for producing a natural user experience with a strong motion parallax effect. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483